            Case 1:19-cv-07652-DAB Document 35 Filed 11/12/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MAZLIN TRADING CORP. and SHIREEN
MARITIME LTD,
                                                           Case No. 19-CV-7652 (DAB)
                      Petitioners,

       v.                                                  STIPULATION ON EXPEDITED
                                                           DISCOVERY, TEMPORARY
WJ HOLDING LTD, STUBRICK LIMITED, and                      RESTRAINING ORDER,
YURI DRUKKER,                                              PRELIMINARY INJUNCTION,
                                                           AND TIME TO ANSWER
                      Respondents.


       Petitioners Mazlin Trading Corp. and Shireen Maritime LTD (the “Petitioners”) and

Respondents WJ Holding LTD, Stubrick Limited, and Yuri Drukker (the “Respondents”), by and

through their undersigned counsel, state as follows:

       WHEREAS, on October 16, 2019, the Court ordered expedited discovery in connection

with Petitioners’ motion for a temporary restraining order (“TRO”), to be completed by November

12 at 4:00 p.m., and scheduled a hearing on November 21, 2019 as to whether a preliminary

injunction should be issued;

       WHEREAS, on October 25, 2019, the Court granted Respondents’ letter motion to

partially stay the TRO pending Respondents’ appeal of part of the TRO;

       WHEREAS, on October 29, 2019, Respondents filed a memorandum of law in opposition

to Petitioners’ motion for preliminary injunction;

       WHEREAS, on October 30, 2019, Respondents filed a motion for reconsideration or

clarification of the Court’s October 16, 2019 statement permitting expedited discovery;




                                                 1
         Case 1:19-cv-07652-DAB Document 35 Filed 11/12/19 Page 2 of 3



       IT IS HEREBY STIPULATED AND AGREED by and between the Petitioners and

Respondents that:

       1. Petitioners hereby withdraw their requests for a TRO, preliminary injunctive relief, and

          expedited discovery;

       2. Respondents hereby withdraw their Motion for Reconsideration and their brief in

          opposition to Petitioners’ motion for a preliminary injunction;

       3. Respondents shall withdraw their pending Second Circuit Appeal within seven (7) days

          of the entry of this Order;

       4. Respondents shall file their response to the Verified Petition by November 15, 2019;

       5. WJ Holding LTD and Stubrick Limited (the “Entity Respondents”) hereby agree not to

          take any action to transfer, sell, alienate, or encumber any assets belonging to the Entity

          Respondents without an order of this Court or written agreement of all parties in this

          matter; and

       6. Entity Respondents hereby agree that, within ten (10) days of the entry of this Order,

          Entity Respondents shall furnish to Petitioners a list of all assets belonging to Entity

          Respondents that shall be made subject to this Order.




                                                2
        Case 1:19-cv-07652-DAB Document 35 Filed 11/12/19 Page 3 of 3



Date: New York, New York
      November 12, 2019



SHER TREMONTE LLP                                CALLAGY LAW PC

By: /s/ Yonatan Y. Jacobs                        By: /s/ Michael J. Smikun
Yonatan Y. Jacobs                                Michael J. Smikun
90 Broad Street, 23rd Floor                      650 From Road, Suite 565
New York, New York 10004                         Paramus, New Jersey 07652
Tel: 212.202.2600                                Tel: 201.261.1700
yjacobs@shertremonte.com                         msmikun@callagylaw.com
Attorneys for Respondents                        Attorneys for Petitioners



                                          SO ORDERED

                                          _____________________
                                          Hon. Deborah A. Batts
                                          District Judge, United States District Court
                                          Southern District of New York




                                      3
